 


MANAGEMENT AGREEMENT

                MANAGEMENT AGREEMENT (“Agreement”), dated as of December 31,
2004, by and between Cascade Timberlands LLC, a Delaware limited liability
company (“Company”), and Olympic Resource Management LLC, a Washington limited
liability company (“Manager”).

RECITALS

 

A. Crown Pacific Limited Partnership (“CPLP”) will transfer the tree farms
(“Tree Farms”) referred to, respectively, as the Olympic Tree Farm (“Olympic
Tree Farm”), Hamilton Tree Farm (“Hamilton Tree Farm”) and Oregon Tree Farm
(“Oregon Tree Farm”) in Exhibit A, and related assets, to the Company and its
wholly owned subsidiaries (“Subsidiaries”) on the effective date of CPLP’s
Second Amended Joint Consolidating Chapter 11 Plan, dated as of November 10,
2004 (“Plan” and the date the Plan become effective, the “Effective Date”).   B.
Before the date of this Agreement, the Manager provided certain services
relating to the Tree Farms under an Engagement Agreement between the Manager,
Debevoise & Plimpton LLP and Moore & Van Allen PLLC dated May 13, 2004, as
amended (“Interim Agreement”).   C. The Company’s Amended and Restated Limited
Liability Company Agreement, dated as of the date of this Agreement (“Company
LLC Agreement”), contemplates that the Company’s board of directors (“Company
Board”) will delegate the Company’s and its Subsidiaries’ day-to-day operations
to a manager.   D. The Company wishes to have the Manager provide, and the
Manager wishes to provide, certain management services to the Company and its
Subsidiaries from the date of this Agreement, with the Manager acting as the
manager contemplated by the Company LLC Agreement.   E. The Company and the
Manager wish to state the terms under which the Manager will provide these
services.       NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:     1.  Services  
 

 

                1.1           Services. Subject to the terms and conditions in
this Agreement, the Company hereby hires the Manager to provide the following
services to the Company and its Subsidiaries (“Services”) and the Manager agrees
to provide the Services.






--------------------------------------------------------------------------------




 

                (a)            Annual Budgets. At least two months before the
start of each fiscal year (or, in the case of the 2005 fiscal year, within 30
days after the Effective Date), the Manager shall submit to the Company Board,
for its approval, an annual budget (set forth on a monthly basis) for each
Subsidiary for the forthcoming fiscal year, together with projected quarterly
and annual cash flow statements and projected balance sheets for the end of each
fiscal quarter of each fiscal year (“Annual Budget”). Each Annual Budget shall
be based on the Manager’s recommendations, together with any information
supplied by the Company, about target levels of income and expenditures and
shall reflect the work to be performed, the income to be received and the
expenses to be incurred with respect to the relevant Tree Farm during that
fiscal year (including the Manager’s Reimbursable Costs under Section 2.3). The
parties shall assist each other in good faith (including providing information)
to finalize the Annual Budgets in a timely manner with the intention of
obtaining the approval of the Annual Budgets by the Company Board before the
start of the fiscal year to which they relate (or, in the case of the 2005
Annual Budgets, within 60 days after the Effective Date). If no Annual Budget is
approved for a fiscal year, the Annual Budget for the immediately preceding
fiscal year applies.

                (b)            Complying with Annual Budgets. After the Company
Board has approved an Annual Budget, the Manager may spend the approved budgeted
amounts for each Tree Farm and the Company during the relevant fiscal year in
consultation with, and with the concurrence of, the Company’s President
(“President”) but without requiring further approval by the Company Board.
However, the Company Board may modify the Annual Budget at any time (except for
the Management Fees) and, to the extent the Manager has not yet incurred
expenses or obligations, the Manager shall comply with such modifications. To
facilitate ongoing management of the Tree Farms, the Manager may exceed any
approved budgeted line item amount by the lesser of 10% or $25,000 (although the
aggregate variances for expenditures may not exceed 5% of the aggregate budgeted
expenditures in the Annual Budget). In addition, if an emergency or natural
disaster threatens the value or well-being of all or some of any Tree Farms, the
Manager shall use commercially reasonable efforts to protect the Tree Farms, and
may spend up to $100,000 per Tree Farm in extra-budgetary funds for this purpose
in consultation with, and with the concurrence of, the President but without
obtaining the prior approval of the Company Board. The Manager shall notify the
Company immediately (and in advance, if practicable) of any such emergency or
natural disaster, and the amount of and reason for any such expenditure or
proposed expenditure. If the Manager believes it needs to spend more than
$100,000 in such circumstances, it shall promptly inform the Company and obtain
the President’s approval before spending more than $100,000.

                (c)            Financial Books and Records. The Manager shall
keep full and accurate accounts of the Company’s and each Subsidiary’s
transactions in proper books and records of account which set forth the
information required by the Delaware Limited Liability Company Act. These books
and records shall be maintained in accordance with US generally accepted
accounting principles (“GAAP”). Promptly after entering into this Agreement, the
Manager and the Company will consult with each other on developing reporting
format templates.




2

--------------------------------------------------------------------------------




 

                (d)           Monthly Reports. Within 10 Business Days after the
end of each calendar month, the Manager shall give the Company, in respect of
each Subsidiary and in respect of the Company (on a consolidated basis):

   

  (i) an income statement for that calendar month;     (ii) an analysis of the
variances, if any, in the income statement from the relevant monthly budget in
the Annual Budget where the variance (whether favorable or unfavorable) is at
least 5% of the budgeted amount for that line item and the budgeted line item
was an expenditure of at least $1,000;     (iii) a trial balance showing assets
and liabilities as of the end of that calendar month;     (iv) a balance sheet
showing assets and liabilities as of the end of that calendar month;     (v) a
statement of cash flows during that calendar month;     (vi) a projection of
monthly cash flows for the three calendar months immediately following that
calendar month; and     (vii) such other ordinary course financial reports as
the Company Board requires.

     

The Manager shall prepare these statements and reports in accordance with GAAP
and in a form approved by the Company in its reasonable discretion and shall
deliver them to the President (and/or the President’s designees) in both
electronic and paper forms.

                (e)            Quarterly Reports. Within 20 Business Days after
the end of each first, second and third fiscal quarter of each fiscal year, the
Manager shall give the Company, in respect of each Subsidiary and, except for
Section 1.1(e)(viii), in respect of the Company (on a consolidated basis):

   

  (i) an income statement for that fiscal quarter;     (ii) an analysis of the
variances, if any, in the income statement from the relevant quarterly budget in
the Annual Budget where the variance (whether favorable or unfavorable) is at
least 5% of the budgeted amount for that line item and the budgeted line item
was an expenditure of at least $3,000;




3

--------------------------------------------------------------------------------




  (iii) a statement of cash flows during that fiscal quarter;     (iv) an
analysis of the variances, if any, in the cash flow statement from the relevant
quarterly budget in the Annual Budget where the variance (whether favorable or
unfavorable) is at least 5% of the budgeted amount for that line item and the
budgeted line item was a payment of at least $3,000;     (v) a trial balance
showing assets and liabilities as of the end of that fiscal quarter;     (vi) a
balance sheet showing assets and liabilities as of the end of that fiscal
quarter;     (vii) an analysis of the variances, if any, in the balance sheet
from the relevant quarterly budget in the Annual Budget where the variance
(whether favorable or unfavorable) is at least 5% of the budgeted amount for
that line item and the budgeted line item was at least $100,000;     (viii) at
the Company’s request, a revised Annual Budget for any or all of the
Subsidiaries (“Forward Looking Budgets”) for the remaining fiscal quarters of
the fiscal year based on actual revenues and expenditures for the fiscal year to
date and revised forecasts of revenues and expenditures for the balance of the
fiscal year (and, once approved by the Company Board, any Forward Looking
Budgets shall replace the corresponding original Annual Budgets for the balance
of the fiscal year); and     (ix)  such other ordinary course financial reports
as the Company Board requires.

     

The Manager shall prepare these statements, reports and Forward Looking Budgets
in accordance with GAAP and in a form approved by the Company in its reasonable
discretion and shall deliver them to the President (and/or the President’s
designees) in both electronic and paper forms. The Manager shall arrange for the
Company’s and each Subsidiary’s books and records of account to be reviewed as
of the end of each fiscal quarter by the Company’s auditors (or other accounting
firm selected by the Company).

                (f)             Annual Reports. Within two months after the end
of each fiscal year, the Manager shall give the Company, in respect of each
Subsidiary and, except for Section 1.1(f)(ii), in respect of the Company (on a
consolidated basis):




4

--------------------------------------------------------------------------------




  (i) an income statements for that fiscal year;     (ii) an analysis of the
variances, if any, in each Subsidiary’s income statement from the annual budget
in the Annual Budget where the variance (whether favorable or unfavorable) is at
least 5% of the budgeted amount for that line item and the budgeted line item
was an expenditure of at least $12,000;     (iii) a statement of cash flows
during that fiscal year;     (iv) an analysis of the variances, if any, in the
cash flow statement from the annual budget in the Annual Budget where the
variance (whether favorable or unfavorable) is at least 5% of the budgeted
amount for that line item and the budgeted line item was a payment of at least
$12,000;     (v) a trial balance showing assets and liabilities as of the end of
that fiscal year;     (vi) a balance sheet showing assets and liabilities as of
the end of that fiscal year;     (vii) an analysis of the variances, if any, in
the balance sheet from the annual budget in the Annual Budget where the variance
(whether favorable or unfavorable) is at least 5% of the budgeted amount for
that line item and the budgeted line item was at least $100,000; and     (viii)
such other ordinary course financial reports as the Company requests.

     

The Manager shall prepare these statements and reports in accordance with GAAP
and in a form approved by the Company in its reasonable discretion and shall
deliver them to the President (and/or the President’s designees) in both
electronic and paper forms. The Manager shall arrange for the Company’s and each
Subsidiary’s books and records of account to be audited as of the end of each
fiscal year by the Company’s auditors (or other accounting firm selected by the
Company), such audits to be completed within two months of the end of the fiscal
year. If requested by the Company, the Manager shall prepare an annual internal
control report that complies with the requirements of section 404 of the
Sarbanes-Oxley Act of 2002 (and the rules promulgated under it) as if the
Company were an issuer to which such requirements applied (and the Manager may
contract for Subcontract Services at the Company’s cost to prepare such report
and to document and/or test internal controls as required to prepare such
report). An officer of the Manager shall certify in writing for the audited
income statements, cash flow statements and balance sheets that:




5

--------------------------------------------------------------------------------




  (A) he or she has reviewed these financial statements;     (B)           based
on his or her knowledge, these financial statements do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make such statements in the financial statements, in light of the
circumstances under which such statements in the financial statements were made,
not misleading with respect to the period covered by the financial statements;
and     (C)           based on his or her knowledge, the financial statements
fairly present in all material respects the financial condition, results of
operations and cash flows of the Subsidiary or Company (on a consolidated basis)
as of, and for, the periods presented in the financial statements.

     

                (g)           Reports to Members. If requested by the Company,
the Manager shall send to each of the Company’s members (“Members”), either by
mail or by any other means agreed between the Manager and the Company, any or
all of the Company’s consolidated income statement, cash flow statement and
balance sheet and a statement of the percentage of interests held by each Member
as of the date of the financial statements. After consultation with, and with
the concurrence of, the President, the Manager shall use commercially reasonable
efforts to provide to a Member such other information as is reasonably requested
by such Member for any purpose reasonably related to such Member’s interest as a
member of the Company to the extent that any such efforts do not impose any
undue cost or burden on the Company or the Manager, subject in each case to the
Member’s obligations concerning the disclosure of confidential information under
the Company LLC Agreement.

                (h)           Taxes Records, Tax Returns and Tax Payments.
Subject to any reasonable instructions from the Company that are not
inconsistent with applicable law or regulations, the Manager shall:

   

  (i) manage the Company’s tax records;     (ii) prepare and execute the
Company’s tax returns on the Company’s behalf;     (iii) ensure that the taxes
due from the Company are paid on time from the Company’s bank accounts;     (iv)
as soon as reasonably practicable after the end of each fiscal year, send to
each person that was a Member at any time during such fiscal year U.S. Internal
Revenue Service Schedule K-1, “Partner’s Share of Income, Credits, Deductions,
Etc.,” or any successor schedule or form, for such Member; and




6

--------------------------------------------------------------------------------




  (v) coordinate with any other person providing tax services to the Company.

     

The Company shall promptly give the Manager copies of any tax statements sent
directly to the Company with regard to the Company’s taxes that the Manager
would require to perform its duties under this Section 1.1(h).

                (i)             Tax Allocations and other Tax Matters. Subject
to any reasonable instructions from the Company Board not inconsistent with
applicable law or regulations, the Manager shall:

   

  (i) except as otherwise provided in the Company LLC Agreement, allocate the
income, gains, losses, credits and deductions recognized by the Company among
the Members for U.S. federal, state and local income tax purposes, to the extent
permitted under the U.S. Internal Revenue Code (“Code”) and the Treasury
Regulations, in proportion to Members’ respective interests in the Company;    
(ii) notwithstanding Section 1.1(i)(i), on a best efforts basis adjust such
allocations as may be necessary to maintain substantial economic effect, or to
ensure that such allocations are in accordance with the Members’ interests in
the Company, in each case within the meaning of the Code and the Treasury
Regulations;     (iii) allocate tax credits in good faith; and     (iv)
determine in good faith all matters concerning allocations for U.S. federal,
state and local and non-U.S. income tax purposes, including accounting
procedures, not expressly provided for by the terms of this Agreement.

     

The Manager shall not cause the Company to elect to be treated as an association
taxable as a corporation for U.S. federal, state or local income tax purposes
under Treasury Regulations section 301.7701-3(a) or under any corresponding
provision of state or local law.

                (j)             Cash Management. The Manager will collect and
hold cash generated from the Tree Farms in a bank account or accounts opened in
the Company’s or the applicable Subsidiary’s name. The Manager shall pay the
Company’s and each Subsidiary’s accounts payable and all property related
expenses out of such accounts. The Manager shall deliver copies of the Company’s
and Subsidiaries’ bank statements to the President, together with a
reconciliation prepared by the Manager, within 10 Business Days after the
Manager receives those statements.

                (k)            Administering Distributions. At the Company’s
request, the Manager shall assist the Company in making distributions of the
Company’s cash or other assets to the Members (including facilitating the
transfer of the Company’s cash or other assets to Members or to other Company
bank accounts, and sending notices or information to Members).




7

--------------------------------------------------------------------------------




 

                (l)             Insurance and Bonding. The Manager shall
maintain in full force and effect, at the Manager’s cost, at least the following
minimum levels of insurance and fidelity bonds with financially stable insurance
carriers rated by A.M. Best “A-VI” or higher:

   

  (i) Minimum limits of $1,000,000 per occurrence, $2,000,000 aggregate for
ongoing operations, Washington Stop Gap (employer’s liability), and loggers
broad form property damage. Insurance coverage will be written on an insurance
industry standard Commercial General Liability Insurance Policy (ISO CG 00 01 or
equivalent).     (ii) Minimum automobile liability coverage of $1,000,000 each
accident, and coverage will use Symbol 1 (Any Auto), or a combination of Symbols
2, 8, and 9 (Owned, Non-Owned, and Hired Autos). Insurance coverage will be
written on an industry standard Business Auto Coverage policy (BA 00 01 or
equivalent).     (iii) Workers’ Compensation Liability coverages required by law
and Employer’s Liability Insurance in the amount of $1,000,000. If commercially
available, these policies shall contain a provision under which the insurer
waives any right of subrogation as against the Company and the Subsidiaries, and
its employees, agents or other representatives, to the fullest extent allowed by
law.     (iv) Umbrella or Excess Liability Insurance which will provide
additional limits of coverage over the Commercial General Liability, Employer’s
Liability, and Business Auto Coverage in an amount of no less than $4,000,000.  
  (v) Fidelity bond, covering the Manager and the Manager’s employees and agents
who handle or who are responsible for handling the Company’s and the
Subsidiaries’ monies, reasonably acceptable to the Company, in the amount of
$500,000.     (vi) Professional Liability Coverage with a limit not less than
$1,000,000.

     

                The Manager shall cause the Company and its Subsidiaries to be
added as additional insureds to the above insurance policies (except the
Professional Liability Coverage) per endorsement CG 2010 3/97 or equivalent.
Before the Manager commences any activities under this Agreement, it shall give
the Company certificates of insurance (including the additional insured
endorsement), in a form acceptable to the Company, evidencing the above
insurance policies.




8

--------------------------------------------------------------------------------




 

                The above insurance policies will be primary to any insurance of
the Company and its Subsidiaries. At the Company’s request, the Manager will
place any insurance of the Company and any of its Subsidiaries, at the cost of
the Company or Subsidiary, and give the Company certificates of insurance in a
form acceptable to the Company, evidencing such insurance policies.

                The Manager shall require and make reasonable efforts to verify
that each contractor and subcontractor the Manager hires to perform any work
relating to the Company or any Subsidiary acquire and maintain in full force and
effect, at the contractor’s or subcontractor’s cost, at least the following
minimum levels of insurance with financially stable insurance carriers
reasonably satisfactory to the Company (except that the Manager may waive such
insurance requirements, in whole or in part, in emergency situations for the
period of the emergency, and shall promptly notify the Company of any such
waivers):

   

  (A) Commercial general liability insurance insuring the contractor or
subcontractor, as the case may be, and the Company and the Subsidiaries against
liability for bodily injury or property damage claimed to have resulted from or
be in any way connected with the contractor’s or subcontractor’s operations in
connection with this Agreement, in the amount of $1,000,000 for each occurrence
and $2,000,000 general aggregate.     (B)           Automobile liability
insurance, including coverage for scheduled autos, hired autos and non-owned
autos, insuring the contractor or subcontractor, as the case may be, and the
Company and the Subsidiaries against any liability for bodily injury or property
damage claimed to have resulted from or be in any way connected with the
contractor’s or subcontractor’s operations in connection with this Agreement, in
the amount of $1,000,000 for bodily injury per accident and $1,000,000 for
property damage.     (C)           Workers’ Compensation Liability coverages
required by law and Employer’s Liability Insurance in the amount of $1,000,000.
These policies shall contain a provision under which the insurer waives any
right of subrogation as against the Company and the Subsidiaries, and its
employees, agents or other representatives, to the fullest extent allowed by
law.




9

--------------------------------------------------------------------------------




 

                The insurance coverages and bonds required under this Section
1.1(l) shall contain a provision that they are not subject to change or
cancellation without at least 30 days’ prior written notice by the insurer to
the Company. The Manager shall give the Company evidence satisfactory to the
Company that the Manager, contractor or subcontractor, as the case may be, is
maintaining such insurance coverages and bonds. These insurance coverages and
bonds are minimum requirements and do not limit the Manager’s liability under
this Agreement.

                (m)           Lease and Contractual Obligations. The Company
shall timely give the Manager pertinent information regarding lease and
contractual agreements on each Tree Farm or otherwise relating to the Company or
the Subsidiaries. The Manager shall ensure that lease or other contractual
payments required to be made on the Company’s or a Subsidiary’s behalf
(including any payments required under contracts or other commitments entered
into by the Manager on the Company’s or a Subsidiary’s behalf in accordance with
Section 1.7 and including rent payments for offices leased by the Company or any
Subsidiary) are made on time out of the funds in the Company’s or applicable
Subsidiary’s bank accounts. The Manager shall give the Company proposed credit
guidelines for vendors to the Company and the Subsidiaries and shall administer
these guidelines following Company approval.

                (n)            Licenses. The Manager shall obtain and maintain
for the Company (at the Company’s cost) and the Subsidiaries any licenses,
permits or other governmental authorities (“Licenses”) that the Company or any
Subsidiary needs in connection with its business or operating activities.

                (o)            Assets. The Manager shall have possession and
control of the Company’s and the Subsidiaries’ owned or leased assets.
Furthermore: 

   

  (i) Subject to any instructions from the Company, the Manager shall arrange
for and shall oversee the proposed upgrade to the Tree Farms inventory scheduled
for 2004-2005 (Stand Classification Cruise – High Plot Intensity as described in
the Manager’s “NewCo Inventory Proposal” dated August 25, 2004). Following the
completion of the 2004-2005 Stand Classification Cruise, the Manager shall
oversee annual reinventory cruising. For 2006 and subsequent years, the Manager
and the President will jointly determine the recommended annual cruising target
for each Tree Farm and will use the results of the 2004-2005 re-cruise to
establish the annual re-inventory acreage parameters.     (ii) The Manager shall
give the Company, by July 31 of each year and January 31 of the following year,
semi-annual cutout reports of timber harvested from each Tree Farm harvest unit
compared to the inventory estimates of the volume on each Tree Farm harvest
unit.




10

--------------------------------------------------------------------------------




  (iii) The Manager shall fully support any third party appraisers conducting
initial or updated annual appraisals for each Tree Farm. The Manager shall
supply the appraiser with merchantable inventory information for each Tree Farm
by age, species group, and product class, premerchantable acreage by age class,
and number and types of acreage comprising each Tree Farm. When requested by the
Company, the Manager shall give the Company feedback and critiques of the
third-party appraisals.

     

                (p)            Capital Expenditure. The Manager shall disburse
funds from the Company’s or applicable Subsidiary’s bank account for capital
expenditures for silviculture and roads in accordance with the capital
expenditure policies and procedures approved by the Company and the amounts for
capital expenditure approved in the Annual Budget (subject to any variances
permitted under Section 1.1(b))

                (q)            Establishing Offices. At the Company’s cost, the
Manager shall establish and maintain offices or other support facilities
required for the efficient management of each Tree Farm.

                (r)             Harvest Plan. At least two months before the
start of each fiscal year (or, in the case of the 2005 fiscal year, within 30
days after the Effective Date), the Manager shall submit to the Company, for its
approval, the recommended monthly harvest plan for each Tree Farm for that
fiscal year and, once approved by the Company, cause timber to be harvested from
each Tree Farm in accordance with the plan. On or before the end of the first
month in the following fiscal year, the Manager shall give the Company a monthly
analysis of harvest results versus the harvest plan for the fiscal year just
completed. The Manager may recommend, for the Company’s approval, changes to the
harvest plan if market conditions or other operating conditions change.

                (s)            Road Construction and Maintenance. The Manager
shall be responsible for oversight of road construction and maintenance
reasonably required in connection with the Tree Farms (including activities
required under Washington State’s Road Maintenance and Abandonment Planning
rules).

                (t)             Silvicultural Activities. The Manager shall be
responsible for oversight of ongoing silvicultural operations and, at the
Company’s request, shall identify backlogs and recommend corrective actions for
any backlogs.

                (u)            GIS Data Development and Maintenance. The Manager
shall develop and maintain GIS data for the Tree Farms.

                (v)            Security and Surveillance. The Manager shall
exercise reasonable efforts to maintain the security of the Tree Farms,
including conducting regular surveillance of the Tree Farms to detect weather
damage, fire damage, insect infestation and disease, timber trespass or any
other detrimental occurrences.




11

--------------------------------------------------------------------------------




 

                (w)           Timber or Log Marketing. Subject to any
instructions from the President, the Manager shall:

   

  (i) oversee any mill supply agreements;     (ii) determine the volume of the
logs to be sold and manner of sale;     (iii) advertise sales;     (iv) process
and handle bids;     (v) ensure contract compliance;     (vi) collect scale
tickets;     (vii) provide timber sale layout services; and     (viii) establish
and implement a log quality control program.

     

                (x)            Non-Timber Asset Management. The Manager shall,
in a manner customary for timberlands management practices for the relevant
locations, manage and conduct the sale of the minerals, oil, rock, other forest
products and gravel from the Tree Farms including:

   

  (i) obtaining valuation opinions from appropriate consultants;     (ii)
advertising, processing and handling bids;     (iii) controlling contract
compliance, inspection of mining and gravel removal;     (iv) collecting any
relevant scale tickets; and     (v) accounting for contracted sales.

     

                (y)            Public Access/Use Management. In accordance with
the Company’s policies on public access or use that are notified to the Manager,
the Manager shall administer any hunting, grazing, camping and other leases or
licenses generating income for the Company or any Subsidiary or which affect the
Tree Farms.

                (z)            Leases, Rights-of-Way and Easements. The Manager
shall administer leases, rights-of-way and easements authorized or approved by
the Company.




12

--------------------------------------------------------------------------------




 

                (aa)          Property Records. The Manager shall maintain, on
the Company’s and each Subsidiary’s behalf, accurate records on each Tree Farm’s
property, operation and management sufficient to satisfy ordinary and necessary
tax and accounting reporting requirements. The Company and its agents may have
access on demand at any reasonable time to these records as well as to the
Manager’s other books and records relating to the Tree Farms’ management and
operations. On termination of this Agreement with respect to any Tree Farm, the
records kept by the Manager pertaining to that Tree Farm shall become the
Company’s property and the Manager shall promptly give them to the Company.
However, the Manager may make and retain copies of these records at the
Company’s cost to the extent and for so long as is required in connection with
performing the Manager’s wind-down services under Section 4.4, defending against
any claim relating to the Manager’s management of the Tree Farms or otherwise
required by law. If, after the termination of this Agreement, a claim arises
relating to the Manager’s management of the Tree Farms, the Company shall grant
access to, and allow the Manager to copy, the records that the Manager requires
to defend the claim.

                (bb)         Stewardship Projects. The Manager shall manage and
implement stewardship projects as provided for in the Annual Budgets, or as
otherwise agreed.

                (cc)          Contractor Oversight. The Manager shall contract
for and monitor the provision of Subcontract Services (as defined below),
including:

   

  (i) soliciting, receiving and awarding bids for Subcontract Services;     (ii)
entering into contracts for Subcontract Services on behalf of the Company, in
the Company’s name and at the Company’s cost, in a form acceptable to the
Company, in conformity with budgetary allocations and limits and in compliance
with the requirements for subcontracting in this Agreement (or with the
Company’s prior written approval if outside the agreed upon form, budget or
requirements); and     (iii) appropriately monitoring the Subcontract Services
for contractor compliance with the contract.

     

                The Company shall pay for the Subcontract Services to the extent
approved in the Annual Budget or otherwise approved in writing by the Company.
If the Manager considers that it is more feasible or economical for the
Manager’s employees or affiliates to perform any of the Subcontract Services,
with the Company’s prior written approval from the President, the Manager shall
perform those Subcontract Services and the Company shall pay the Manager for
those services at the rate specified in the Company’s written approval.




13

--------------------------------------------------------------------------------




  The “Subcontract Services” are:         (A) site preparation and planting;    
(B) road, bridge, gate and culvert construction and maintenance;     (C)
firebreak construction and maintenance;  

  (D) property boundary line maintenance and surveys;     (E) vegetation
management;     (F) prescribed burning;     (G) hardwood control;  

  (H) insect and disease control;     (I) aerial surveillance, photography or
mapping;     (J) slash burning and fire suppression;     (K) contract logging
and trucking;  

  (L) fertilization;     (M) stocking control;     (N)  animal control;     (O)
surveying for threatened and endangered species;  

  (P) archaeological or other special surveys;     (Q) timber marking;     (R)
stream surveys;  

  (S) habitat assessment preparation;     (T) annual re-inventory beginning in
2006; and     (U) all other subcontract work incurred with the Company’s prior
written approval.




14

--------------------------------------------------------------------------------




 

                (dd)         Public and Government Relations. The Manager shall
assist the Company in preparing and publishing press release in connection with
the Company’s and Subsidiaries’ formation and plan for assets or property sales,
and in managing the Company’s and Subsidiaries’ relationships with state timber
regulatory authorities.

                (ee)          Legal Affairs. If and to the extent directed by
the President, the Manager shall cooperate with outside legal counsel, to be
selected by the Company, with respect to claims and litigation in respect of
events that occur after the Effective Date relating to the Tree Farms. In
general, litigation support for claims and litigation in respect of events that
occur before the Effective Date relating to the Tree Farms is not within the
scope of the Manager’s Services, although the Manager will provide de minimis
levels of support at the Company’s request.

                (ff)            Human Resources. The Manager shall provide
personnel in sufficient number with appropriate levels of skill and experience
to undertake the Services. Such personnel shall be the Manager’s employees (as
opposed to the Company’s or any Subsidiary’s employees) and, subject to Section
2.3, the Manager will be responsible for any compensation, benefits and related
withholding or employment taxes to which such personnel may be entitled or
relating to such employees.

                (gg)          Membership Log. Unless instructed otherwise by the
President, the Manager shall maintain the Company’s membership log, which shall
show each Member and, for each Member, the interest it holds in the Company and
its address. If requested by a Member, the Manager shall make the Membership Log
available for review by that Member.

   

  (hh) Information Technology. The Manager shall:         (i) establish network
infrastructure for centralized reporting;     (ii) facilitate workstation and
application support with any third-party support for Company computers at the
Company’s cost; and     (iii) evaluate and update telecommunications links as
appropriate.

     

The Manager shall ensure that the information and data for each Tree Farm is
logically and physically separated from, and not intermingled with, information
and data for other Tree Farms or any other aspect of the Company’s, a
Subsidiary’s or the Manager’s businesses. The information and data for the Tree
Farms, the Company and the Subsidiaries belongs to the Company or the applicable
Subsidiary. On termination of this Agreement, the Manager shall give this
information and data to the Company in a format that the Company can readily
use. However, the Manager may make and retain copies of this information and
data at the Company’s cost to the extent and for so long as is required in
connection with performing the Manager’s wind-down services under Section 4.4,
defending against any claim relating to the Manager’s management of the Tree
Farms or otherwise required by law. If, after the termination of this Agreement,
a claim arises relating to the Manager’s management of the Tree Farms, the
Company shall grant access to, and allow the Manager to copy, the records that
the Manager requires to defend the claim.




15

--------------------------------------------------------------------------------




 

                (ii)            Property Dispositions. To the extent requested
by the Company, the Manager shall assist, cooperate and consult with the Company
and its appointed brokers or agents, and shall provide the following disposition
services, in respect of each proposed property disposition for each Tree Farm
(and not including any brokerage or marketing activities):

   

  (i) assess the feasibility of selling all or part of any Tree Farm and
determine whether the Company needs to reserve any interests in any land so
sold, and assist in reserving such interests;     (ii) assess alternative uses
for the land;     (iii) subject to the Company’s prior written approval and to
obtaining appropriate confidentiality undertakings, respond to and process due
diligence and other information requests from potential buyers;      (iv)
prepare and provide schedules for purchase and sale agreements; and     (v)
prepare and provide schedules for closing adjustments for revenues and expenses
in connection with property sales (including reconciliations of estimated
revenues and expenses versus actual expenses and revenues).

     

To facilitate the dispositions, unless agreed otherwise with the buyer, the
Manager shall not take any action that could prevent or hinder a buyer of all or
part of any Tree Farms employing or entering into other service arrangements
with any forester employed by the Manager who provided services in respect of
such Tree Farms before the disposition (except for (x) foresters employed by the
Manager before the Effective Date and (y) any additional persons employed as
Tree Farm Managers for the Manager at the time of disposition). Without limiting
the generality of the foregoing, and unless agreed otherwise with the buyer, the
Manager shall take reasonable steps to encourage such foresters to accept a
buyer’s offer of employment or other provision of services and shall not solicit
any forester who accepts such an offer.

                (jj)            Others.  The Manager shall provide any other
services mutually agreed by the parties.




16

--------------------------------------------------------------------------------




 

                1.2           Excluded Services. Unless the parties otherwise
agree in writing, the Services do not include managing any extraordinary
transactions not contemplated by this Agreement (such as a large-scale land
exchange).

                1.3           Use of Certain Company Assets. The Manager may use
the Company’s and Subsidiaries’ personal property and equipment (including
vehicles) at no charge to the Manager. The Company, or applicable Subsidiary,
will bear the depreciation, leasing and replacement costs of these assets.
Nothing in this Section 1.3 obligates the Company or any Subsidiary to provide
any particular assets, or assets of a particular nature or standard. The Company
makes no warranties about these assets, and disclaims any implied warranties
about these assets whether relating to quality, merchantability, fitness for a
particular purpose or any other matter. The Company and the Subsidiaries shall
not be liable for any liabilities arising out of the Manager’s use of these
assets (including liability for personal injury).

                1.4           Standard of Performance. Acting through its
qualified employees and agents, the Manager shall perform its duties under this
Agreement, including generally managing, overseeing and supervising each Tree
Farm (including the forestry operations on or incidental to it) and providing or
contracting for the labor, materials, equipment, supplies and services needed to
operate and maintain each Tree Farm. In performing its duties under this
Agreement, the Manager shall:

   

  (i) discharge its duties with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in a similar
capacity and familiar with such matters would use in managing an enterprise of a
similar character and with similar aims, using generally accepted and proper
land management and forestry practices and procedures acceptable to the Company;
and     (ii) act in accordance with federal, state, local and other governmental
laws, rules, regulations and other requirements applying to forestry and
management operations;     (iii) act in accordance with the Company LLC
Agreement; and     (iv) act in good faith and with due care in selecting and
employing reputable and qualified contractors and subcontractors.         1.5
Governmental Compliance.

     

                (a)            The Manager represents and warrants to the
Company that the Manager has obtained the Licenses it needs to perform its
duties under this Agreement. The Manager shall maintain these Licenses, and
obtain and maintain any further Licenses it needs to perform its duties under
this Agreement.




17

--------------------------------------------------------------------------------




 

                (b)            The Manager shall take, or timely recommend, such
action needed to comply with the federal, state, local and other governmental
laws, rules, regulations and other requirements applying to the management and
forestry operations conducted under this Agreement. Whenever a report,
application, notice or other document (except for harvest permits and notices,
and other normal course forestry operating permits) is required to be filed or
reported with any governmental agency in connection with the Tree Farms or any
forestry operations being conducted under this Agreement, the Manager shall
immediately notify the Company of this, and the Manager will prepare initial
drafts of any report, application, notice or other document for filing or
reporting.

                (c)            The Manager shall exercise reasonable efforts to
ensure that the contractors or subcontractors performing services on or relating
to the Tree Farms comply with the federal, state, local and other governmental
laws, rules, regulations and other requirements relating to them or the Tree
Farms.

                (d)            On request, the Manager shall give the Company
evidence satisfactory to the Company of the Manager’s compliance with this
Section 1.5.

                1.6           Reporting. The Manager shall, in the normal
course, report to the President. Where this Agreement requires the Manager to
notify the Company, such notification requirement shall be deemed satisfied by
the Manager notifying the President. If requested by the President or by the
Company Board in respect of any matter or under any circumstances, the Manager
shall report directly to the Company Board.

                1.7           Independent Contractor Status. The Manager is an
independent contractor under this Agreement. Nothing in this Agreement creates a
joint venture, partnership or employment arrangement. The Manager may, in
consultation with, and with the concurrence of, the President, enter into
contracts or other commitments in the name of, or on behalf of, the Company or
any Subsidiary necessary or appropriate to perform the Services for terms no
longer than one year and total consideration payable by the Company and the
Subsidiaries over the term of the contract or commitment not exceeding $200,000.
The Manager may enter into other contracts or other commitments in the name of,
or on behalf of, the Company or any Subsidiary with the prior authorization of
the Company Board.

   

2.  Compensation                       2.1           Management Fee. As
compensation for the Services the Company shall pay the Manager the fee for each
Tree Farm specified in Exhibit B (“Management Fee”) each calendar month.




18

--------------------------------------------------------------------------------




 

                2.2           Credit for Interim Agreement. 50% of the fees paid
to the Manager under the Interim Agreement (but not expenses reimbursed under
the Interim Agreement) will be credited against payment of the Management Fee,
divided evenly over the first six complete calendar months of the term of this
Agreement.

                2.3           Reimbursement of Costs. In addition to the
Management Fee, the Company shall reimburse the Manager for its actual
out-of-pocket costs relating to the field operations (“Reimbursable Costs”),
including:

   

  (i) salaries, wages, future severance and benefits, and related withholding
and employment taxes, for field forestry, inventory/GIS, and administrative
personnel (excluding the Manager’s area managers) based at the field offices;  
  (ii) fees for temporary laborers and staff or other contract laborers
performing field operations;     (iii) operating costs for the Company’s
vehicles used in field operations (excluding insurance premiums);     (iv) field
office rent, equipment, utilities, phone and communication expenses, and other
administrative costs specific to field operations;     (v) Whidbey Island seed
orchard management costs that the Manager pays to third parties; and     (vi) as
approved by the Company.

     

The Manager shall, to the extent consistent with performing its duties under
this Agreement, use its reasonable best efforts to minimize the Reimbursable
Costs and shall submit to the Company Board annual projections of Reimbursable
Costs as part of the Annual Budgets under Section 1.1(a). The Manager shall also
submit to the President, for the President’s prior approval, proposals to hire
any person for which the Manager will seek reimbursement under this Section 2.3.
The Company shall not be liable to reimburse the Manager under this Section 2.3
for any such persons in respect of which the President has not granted approval.

                2.4           Payment.

                (a)            Each calendar month, the Manager shall give the
Company (i) an invoice stating in reasonable detail the amount payable for
Services for the preceding calendar month and (ii) any other information that
the Company reasonably requests. The Company shall pay the invoiced amount by
wire transfer of immediately available funds to the bank account specified in
the invoice within 10 Business Days after receiving the invoice and any such
additional information.




19

--------------------------------------------------------------------------------




 

                (b)            Before the start of each calendar month, the
Manager shall give the Company a statement of estimated Reimbursable Costs for
that month. During that calendar month, the Manager may pay these Reimbursable
Costs from the Company’s or applicable Subsidiary’s bank account. Within 10
Business Days after the end of the calendar month, the Manager shall give the
Company an analysis of the variances, if any, between estimated and actual
Reimbursable Costs. On the Company’s request, the Manager shall give the Company
reasonable evidence of any Reimbursable Costs and any other information that the
Company reasonably requests.

                (c)            If the Company considers at any time that a
payment made from the Company’s or applicable Subsidiary’s bank account under
Section 2.4(b) is not a Reimbursable Cost, the Company shall promptly notify the
Manager of its determination and the parties shall seek to resolve the issue. At
the Company’s request, the Manager shall not make any further payments from the
Company’s or applicable Subsidiary’s bank account under Section 2.4(b) for such
types of costs until the issue is resolved. If the parties do not resolve the
issue within 10 Business Days of the Company’s notification to the Manager,
either party may refer the issue to arbitration in accordance with Section 7.5.
To the extent the expense reimbursement is disallowed by the arbitrator, the
Manager shall promptly repay such amount to the Company (together with interest
at the rate of interest most recently published by The Wall Street Journal as
the “prime rate” at large U.S. money center banks) or, if such repayment is not
made promptly, the Company may offset such amount from any amount payable to the
Manager. If expense reimbursements of that type are allowed by the arbitrator
and the Company had requested the Manager not to make further payments for such
types of costs, the Manager may pay these withheld Reimburseable Costs from the
Company’s bank account (together with interest at the rate of interest most
recently published by The Wall Street Journal as the “prime rate” at large U.S.
money center banks).

                (d)            If the Effective Date is not the first day of a
calendar month, (i) the Manager shall, in addition to the invoices, statements
of estimated Reimbursable Costs, analyses of variances and related information
for each calendar month, also give the Company such items in respect of the
first partial calendar month during which this Agreement is effective and the
last partial calendar month during which this Agreement is effective and (ii)
the Management Fees for such partial calendar months, and for the calendar
months during which the Management Fee changes, shall be pro rated based on the
number of days in the applicable period divided by the number of days in the
applicable calendar month.

                (e)            The Company may withhold from any payments taxes
required to be withheld by law, governmental regulation or ruling.




20

--------------------------------------------------------------------------------




3. Term       The term of this Agreement commences on the Effective Date and
continues through the second anniversary of the Effective Date (unless earlier
terminated under Section 4). The Agreement automatically renews for additional
one year terms on each subsequent anniversary unless either party gives notice
to the other party not less than 30 days before such date that it intends to
terminate this Agreement.     4. Termination    

  4.1  Termination Generally. This Agreement may be terminated by:         (i)
the mutual agreement of the parties;     (ii) either party, if the other party
commits a material breach under it, and (if capable of cure) does not cure this
breach within 30 Business Days of receiving notice of the breach from the
terminating party;     (iii) the Company, if the Manager is otherwise not able
to provide the Services for more than 30 calendar days;      (iv) the Company,
if the Manager sells all or substantially all of its assets, merges or
consolidates with an unaffiliated third party in such a manner that the Manager
is not the survivor of the merger or consolidation, or otherwise ceases to
exist, or there is a change of control of the Manager; or     (v) the Manager by
notice to the Company and CPLP, or by the Company or CPLP by notice to the
Manager, at any time on or after June 1, 2005 if this Agreement has not at the
time of notice become effective as a result of the Plan not becoming effective
before that date.

     

                4.2           Automatic Termination of the Entire Agreement.
This Agreement automatically terminates if: 

   

  (i) there are no Tree Farms with respect to which the Manager is providing
Services; or     (ii) either party is adjudicated as insolvent or to be
liquidated, files or consents to the filing against it of a petition for relief
or reorganization in bankruptcy (or under any similar law), consents to the
appointment of a receiver, trustee or similar officer with respect to it or with
respect to a substantial part of its property, or fails to dismiss within 30
days any petition or order seeking to effect any of the foregoing.




21

--------------------------------------------------------------------------------




 

                4.3           Automatic Termination of the Agreement with
respect to a Tree Farm. This Agreement automatically terminates with respect to
a given Tree Farm (or any part of a Tree Farm) if and when that Tree Farm (or
part of the Tree Farm) is sold or disposed of, and no longer owned by the
Company or its affiliates.

                4.4           Wind-Down Services. At the Company’s request, for
up to 60 days following the termination of this Agreement, the Manager shall
provide the following services for a fee of $50,000 per month (to be pro rated
for any parts of a month):

   

  (i) preparing any monthly, quarterly and annual reports referred to in
Sections 1.1(d), 1.1(e) and 1.1(f) covering any period that begins before the
termination of this Agreement, and sending such reports to Members in the manner
provided in Section 1.1(g); and     (ii) providing the services related to taxes
referred to in Sections 1.1(h) and 1.1(i) for any period that begins before the
termination of this Agreement.

     

By mutual agreement, the parties may extend the wind-down period as required for
the efficient and complete wind-down of the Company’s affairs. Section 1.4
(Standard of Performance), Section 1.6 (Reporting) and Section 1.7 (Independent
Contractor Status) shall continue to apply during this wind-down period.

                4.5           Survival of Obligations. On termination of this
Agreement, the Manager shall promptly deliver to the Company all assets of the
Company and its affiliates in the Manager’s possession or control, and take any
steps reasonably required by the Company to assign or effect the transfer to the
Company of any such assets (including balances in bank accounts, and contractual
rights). Termination under Section 4.1, 4.2 or 4.3 does not affect the parties’
rights and obligations incurred before the date of termination, and this Section
4.5, Section 5, Section 6 and Section 7 remain in effect despite the
termination.

    5. Confidentiality       Except as otherwise provided in this Agreement, the
Manager shall, and shall cause its affiliates, and the Manager’s and its
affiliates’ respective officers, employees, accountants, counsel, consultants,
agents and other representatives to whom the Manager or any other such person
discloses such information (collectively, “Representatives”), to, keep
confidential all information (including customer lists, trade secrets, pricing
lists, property records, membership log, inventory data and appraisals) they
have relating to the Company and its affiliates, and the Manager shall not, and
shall cause its affiliates and the Representatives not to, use that information
or disclose it to any person except as needed to perform the Services, except
for information:




22

--------------------------------------------------------------------------------




 

(i) which is, or becomes, publicly available, other than through a breach of
this Section 5 by the Manager, any of its affiliates or a Representative;   (ii)
received from a third party not bound by any confidentiality agreement with, or
other confidentiality obligation owed to, the Company or any of its affiliates;
  (iii) required by applicable law to be disclosed by that party (after promptly
notifying the Company and, to the extent practicable, giving the Company a
reasonable opportunity to prevent public disclosure); or   (iv) necessary to
establish such party’s rights under this Agreement (after promptly notifying the
Company and, to the extent practicable, giving the Company a reasonable
opportunity to prevent public disclosure).

    6. Liability of Manager; Indemnity Against Third Party Claims    

     

                6.1           Limitation of Manager’s Liability; Indemnity by
the Manager. Notwithstanding Section 1.4, the Manager shall not be liable to the
Company or its affiliates, or the Company’s and such affiliates’ directors,
officers, employees, agents and other representatives, (collectively, the
“Company Indemnitees”) except for gross negligence, willful misconduct or fraud
by the Manager (or any person acting on its behalf) in providing the Services
under this Agreement. If it is ultimately determined by a final and
unappeallable decision of a court or arbitrator that the Manager (or any person
acting on its behalf) has committed such gross negligence, willful misconduct or
fraud,the Manager shall indemnify, defend and hold harmless the Company
Indemnitees against all claims, liabilities, damages, losses or expenses
(including reasonable attorneys’ fees and other litigation expenses)
(collectively, “Company Claims”), whether actual or alleged by a third party,
that arise as a result of such gross negligence, willful misconduct or fraud
(except to the extent the Company Claims were caused by the gross negligence,
willful misconduct or fraud of the Company or any person acting on its behalf
(except the Manager or any person acting on its behalf)) and shall promptly and
timely pay all the expenses incurred by the Company Indemnitees in any
proceedings for the Company Claims.

                6.2           Indemnity by Company. The Company shall indemnify,
defend and hold harmless the Manager and its affiliates, and the Manager’s and
such affiliates’ directors, officers, employees, agents and other
representatives (collectively, the “Manager Indemnitees”), against all claims,
liabilities, damages, losses or expenses (including reasonable attorneys’ fees
and other litigation expenses) (collectively, “Manager Claims”), whether actual
or alleged by a third party, that arise as a result of the Manager’s performance
of its duties in providing the Services (except to the extent the Manager Claims
were caused by the gross negligence, willful misconduct or fraud of the Manager
(or any person acting on its behalf)) and shall promptly and timely pay all the
expenses incurred by the Manager Indemnitees in any proceedings for the Manager
Claims as incurred and in advance of the final disposition of such proceedings,
even if it is alleged that the Manager (or any person acting on its behalf) has
acted in a manner constituting gross negligence, willful misconduct, or fraud.
To the extent that it is ultimately determined by a final and unappeallable
decision of a court or arbitrator that the Manager (or any person acting on its
behalf) has acted in a manner constituting gross negligence, willful misconduct,
or fraud, the Manager shall be required to reimburse the Company for amounts
advanced by the Company under this Section 6.2.




23

--------------------------------------------------------------------------------




7.  Miscellaneous.    

 

                7.1           Entire Agreement. This Agreement constitutes the
entire agreement among the parties with respect to its subject matter. This
Agreement supersedes all promises, representations, understandings, arrangements
and prior agreements relating to this subject matter (including the Interim
Agreement).

                7.2           Binding Effect. This Agreement binds, and inures
to the benefit of, the parties and their respective successors and permitted
assigns. This Agreement does not confer rights or remedies on any person other
than the parties and their respective successors and permitted assigns except as
provided in Section 6.

                7.3           Assignment. Except as provided in this Agreement
neither party may assign any of its rights or obligations under this Agreement
without the other party’s written consent, except that the Company may assign
its rights and obligations under this Agreement on the transfer of all or
substantially all of its business or assets.

                7.4           Governing Law. This Agreement is governed in all
respects (including as to validity, interpretation and effect) by the internal
laws of the State of New York without giving effect to its conflict of laws
rules to the extent that they would require or permit the application of another
jurisdiction’s law.

                7.5           Arbitration. The parties agree to submit any
dispute, controversy or claim arising out of or relating to this Agreement, or
its breach, interpretation, termination or validity, to binding arbitration in
San Francisco in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, and judgment upon the award rendered may be
entered in any court having jurisdiction. The prevailing party shall be entitled
to recover all fees and expenses (including reasonable attorneys’ fees) incurred
in connection with such proceedings (including the enforcement of any award
rendered).

                7.6           Amendments; Waivers. No provision of this
Agreement may be modified, waived or discharged except in writing (and any
modifications, waivers or discharges affecting the Company’s rights or
obligations are only effective if approved by the Company Board or a person
authorized by the Company Board). No waiver by a party of a breach by the other
party of, or compliance with, any provision of this Agreement shall constitute
a waiver of that provision at any other time, or of other provisions.




24

--------------------------------------------------------------------------------




 

                7.7           Severability. If any provisions of this Agreement
are invalid, illegal or unenforceable in any circumstances or jurisdiction, this
shall not affect the validity, legality and enforceability of such provisions in
any other circumstances or jurisdictions or the other provisions in this
Agreement.

                7.8           Notices. Notices or other communications required
or permitted to be delivered under this Agreement shall be in writing and
delivered:

   

  (i) personally, and shall be deemed to have been received on the date of
delivery if received during normal business hours or else on the next Business
Day;     (ii) by nationally recognized overnight courier service, and shall be
deemed to have been received on the second Business Day after delivery to the
courier service;     (iii) by certified or registered mail (first-class postage
prepaid and return receipt requested) and shall be deemed to have been received
on the fifth Business Day after mailing; or     (iv) by facsimile transmission
and shall be deemed to have been received on the day of transmission if received
during normal business hours or else on the next Business Day, and

     

addressed as follows (or to such other address as the party entitled to notice
designates in accordance with this Section 7.8):

if to the Company:

   

    Cascade Timberlands LLC     c/o Olympic Resource Management LLC     19245
Tenth Avenue NE     Poulsbo, WA 98370     Fax:  (360) 697-1476     Attention: 
Tom Ringo

     

with copies to each of the Company’s directors at his or her address notified by
the director or the Company to the Manager in writing from time to time




25

--------------------------------------------------------------------------------




 

if to the Manager:

   

    Olympic Resource Management LLC     19245 Tenth Avenue NE     Poulsbo, WA
98370     Fax:  (360) 697-1476     Attention:  Tom Ringo

     

with copy to:

   

    Davis Wright Tremaine LLP     2600 Century Square     1501 Fourth Avenue    
Seattle, WA 98101-1688     Fax:  (206) 628-7699     Attention:  Greg F. Adams,
Esq.

     

                7.9           Counterparts. This Agreement may be executed in
counterparts, both of which together shall constitute one and the same
instrument.

                7.10        Interpretation. The section and other headings in
this Agreement are for convenience only and do not affect the meaning of this
Agreement. The word “including” is deemed to be followed by “without
limitation.” A “Business Day” means any day (other than a Saturday or Sunday) on
which banks in Washington and Oregon are open for business. An “affiliate”
means, with respect to any specified person, any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person (where “control” means the power to direct
the management and policies of such specified person, directly or indirectly,
whether through ownership of voting securities, by contract or otherwise and
“controlling” and “controlled” have corresponding meanings).




26

--------------------------------------------------------------------------------




 

The parties have executed this Agreement as of the date first written above.

   

  Cascade Timberlands LLC   By:_________________________________       Name:
      Title:       Olympic Resource Management LLC   By:
________________________________       Name:       Title:




27

--------------------------------------------------------------------------------
